In an action to foreclose a mortgage, defendant appeals from so much of an order of the Supreme Court, Suffolk County, entered February 17, 1977, as, upon reargument, adhered to the original determination denying its motion to dismiss the action' for lack of personal jurisdiction. Order affirmed insofar as appealed from, with $50 costs and disbursements. Service upon a partnership may be effected by personal delivery to a partner, or by service under CPLR 308 (subds 2, 3, 4 or 5) (see 1 Weinstein-Korn-Miller, NY Civ Prac, par 310.02). Italian Colony Rest, v Wershals (45 AD2d 841) is not to the contrary. The service in Italian Colony was an attempt to effect personal delivery upon a partner under CPLR 308 (subd 1) by serving a secretary. There was no concomitant mailing (see CPLR 308, subd 2). Hopkins, J. P., Latham, Margett and Rabin, JJ., concur.